DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Information Disclosure Statement filed on 4 February 2021 and Amendment filed on 22 March 2021 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 8, 9, and 11, and canceled claim 7. Claims 1-6 and 8-15 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 22 March 2021, with respect to the previous rejection(s) of claim(s) 1 -15,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd (US 2020/0085140), in view of Reuber (US 10,543,623), and in further view of Wood (US 4,354,622).
Regarding Claim 1, Hurd discloses a system for filling a cushioning pod with a plurality of beads, the system comprising: a bead source (Fig. 19, Item 382 and paras 26 and 119) configured to hold a plurality of beads; a filling station (Item 378 and para 117-120) operatively coupled with the bead source, the filling station comprising:  a bead nozzle, the bead nozzle coupled with the fluid coupling of the system (Item 378, wherein the nozzle of Hurd is equivalent to the  "bead nozzle 114" and "fluid coupling 112" as 

    PNG
    media_image1.png
    482
    600
    media_image1.png
    Greyscale

Further regarding Claim 1, Hurd is silent on a system for filling a cushioning pod with a plurality of beads, the system comprising: a fluid insertion nozzle to introduce a fluid from a fluid source into a fluid coupling of the system, the fluid coupling is configured to transport the plurality of beads for at least a portion of the operative coupling from the bead source to the cushioning pod.
	Reuber, however, teaches a system for filling a cushioning pod with a plurality of beads, the system comprising: a fluid insertion nozzle (15) to introduce a fluid from a fluid source into a fluid coupling (23) of the system, the fluid coupling is configured to transport the plurality of beads for at least a portion of the operative coupling from the bead source to the cushioning pod (Column 8, lines 
    PNG
    media_image2.png
    531
    601
    media_image2.png
    Greyscale

The advantages of Reuber's teachings include an apparatus with which a mold may be reliably and completely filled with form particles.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Reuber’s teachings to Hurd’s disclosures in order to gain the advantages of an apparatus with which a mold may be reliably and completely filled with form particles.
Further regarding Claim 1,  Hurd as modified above is silent on a filling station operatively coupled with the bead source, the filling station comprising: a weighing station operatively coupled between the bead source and the filling station, wherein the weighing station is a variable rate weighing station.
Wood, however, teaches a filling station (13) operatively coupled with the bead source (10 and Col 1, lines 56-68), the filling station comprising: a weighing station (Examiner’s annotations and Col 2 lines 1-39) operatively coupled between the bead source and the filling station, wherein the weighing station is a variable rate weighing station (Claim 1).
	The advantages of Wood’s teachings include the ability to provide an improved, reliable flow rate controller for particulate material.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Wood’s teachings to Hurd’s modified disclosures by inserting the weighing station components taught in Figs 1 and 2 between Hurd’s bead source hopper (Fig 18, item 382) and nozzle 378 in order to gain the advantages of reliable flow rate control.

Regarding Claim 2, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, wherein  the fluid insertion nozzle (Reuber, 15) introduces the fluid in a direction of bead flow from the bead source toward the filling station (see Examiner's annotations, and Column 8, lines 44-55).
Regarding Claim 3, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, wherein the fluid insertion nozzle selectively introduces the fluid (Ruber, Column 4, lines 22-26, 29-30, and 40-46, wherein the fluid is steam and can be adjusted by changing the size of the nozzle).
Regarding Claim 4, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, wherein the fluid is a gas (Reuber, Column 8, lines 44-55, wherein the fluid is compressed air).
Regarding Claim 8, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein the weighing station comprises a load sensor (Wood, item 25 and Col 2, lines 1-16).
Regarding Claim 14, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, further comprising at least a portion of the cushioning pod is comprised of an air permeable material (Hurd, para 40).






Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Wood, and in further view of Cator (US 3,181,895).
Regarding Claim 5, Hurd as modified by Reuber above is silent on a system for filling a cushioning pod with a plurality of beads, wherein the bead nozzle is comprised of a first portion and a second portion, the first portion and the second portion are removably coupled.	
Cator, however, teaches a system for filling a cushioning pod with a plurality of beads, wherein the bead nozzle (Fig 1, Examiner's annotations) is comprised of a first portion (10) and a second portion (11), the first portion and the second portion are removably coupled (Column 1, lines 56-68).	

    PNG
    media_image3.png
    414
    472
    media_image3.png
    Greyscale


The advantages of Cator's teachings include a simple connection method with few moving parts.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Cator’s teachings to Hurd’s modifed disclosures in order to gain the advantages of a simple connection method with few moving parts.

Regarding Claim 6, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein at least one of the first portion or the second portion is comprised of a magnetic element (Cator, 19 and 27), the magnetic element effective to removably couple the first portion with the second portion (Column 1, lines 21-27, Column 1, line 69 - Column 2, line 8, and Column 2, line 22-41).



Claim 9 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Wood above, and in further view of Maniatty (US 3,295,566).


Regarding Claim 9, Hurd as modified above is silent on a system for filling a cushioning pod with a plurality of beads, wherein the weighing station comprises a vibration generator.  Maniatty, however, teaches a system for filling a cushioning pod with a plurality of beads, wherein the weighing station comprises a vibration generator (Column 7, lines 9-35 and 61-66).
The advantages of Maniatty's teachings include a known technique of motor control to compact discrete particles while filling a container.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Maniatty’s teachings to Hurd’s modified disclosures in order to gain the advantages of a known technique of motor control to compact discrete particles while filling a container.
Regarding Claim 10, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein the vibration generator is configured to selectively generate at least a first vibration level and a second vibration level (Maniatty, Column 7, lines 9-35 and 61-66).	

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Wood, and in further view of Genest (US 3,217,364).
Regarding Claim 11, Hurd as modified by above is silent on a system for filling a cushioning pod with a plurality of beads, further comprising further comprising a metering station operatively coupled between the weighing station and the filling station.	


    PNG
    media_image4.png
    813
    496
    media_image4.png
    Greyscale


The advantages of Genest's teachings include the ability to inject granular material into a mold or the like.  It would have been obvious to one of ordinary skill in the art before the filing date of the 
Regarding Claim 12, Hurd discloses a system for filling a cushioning pod with a plurality of beads, further comprising the metering station (Genest, Fig 1, Items 1-4) is comprised of a fluid-powered funnel (Examiner's annotations and Column 2, lines 17-23).  Alternately, Genest teaches a metering station (Fig 1, Item A and Column 1, lines 17-2) is comprised of a fluid-powered funnel (Column 3, lines 5-12).
Regarding Claim 13, Hurd discloses a system for filling a cushioning pod with a plurality of beads, further comprising the fluid-powered funnel is comprised of a fluid port (Genest, see Examiner's annotations for "fluid port #1, and alternatively "fluid port #2 at Item 16) effective to expel a fluid in a bead-flow direction toward the filling station.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Wood, and in further view of Buscher (US 2015/0166270).
Regarding Claim 15, Hurd as modified by Reuber above is silent on a system for filling a cushioning pod with a plurality of beads, further comprising the plurality of beads have a diameter between 1 mm and 10 mm.	Buscher, however, teaches a system for filling a cushioning pod with a plurality of beads, further comprising the plurality of beads have a diameter between 1 mm and 10 mm (para 35).	
The advantages of Buscher's teachings include the use of small particles.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Buscher’s teachings to Hurd’s modified disclosures in order to gain the advantages of small particles.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Weaver (US 2,860,849) teaches a filling station operatively coupled with the bead source (14 and Col 3, lines 3-6), the filling station comprising: a weighing station (10, 11, 12, and Col 1, line 66- Col 2, line 3), wherein the weighing station is a variable rate weighing station (Claim 1 in its entirety, with emphasis on Col 14, lines 14-22).  
Although the location of the variable rate weighing station within the overall apparatus as taught by Weaver is not the same as claimed by Applicant (Weaver’s station is underneath the container to be filled), Examiner additionally notes for the record Weaver, Col 1, lines 37-55, and Col 3, line 12 – Col 4 line 34 (with emphasis on Col 3, lines 56-61, Col 3, line 70 – Col 4 line 5, and Col 4, lines 22-34).  These sections teach “control circuit 40” controlling “power valve 50” in a variable fashion in response to spacing between “buffeting surface 30” and “orifice 36”; wherein said spacing is directly affected by the weight of the fluent material in “bag 13” placed on “bag chair 10”.
Examiner further notes Fig. 6 and Col 8, line 72 – Col 9, line 16, wherein Weaver teaches a first rate of flow until the weight of the container reaches approximately 90% of the desired weight, followed by a decrease in flow over the remaining 10%, as claimed by Applicant in Specification, para 41.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/               Primary Examiner, Art Unit 3753